DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant first points out that the term “reduced” is incorrectly used in the previous response. The silver oxide is reacted to form silver chloride and the silver chloride is decomposed by light illumination. The examiner agrees that neither of the steps are reducing reactions. This response is more careful about referring to reducing oxides present instead of “reduction” (of oxides).
	Applicant asserts that LIU does not state anything about decomposition. The examiner disagrees. The reference explicitly states, “during the process, the silver oxide reacted with HCl to form AgCl, and then the AgCl was partially photodecomposited under light illumination.”
	Applicant argues that the LIU reference does not expressly teach the “fusing” required in the claim and there is no support for fusing to happen inherently. This argument centers on the scope of the term “fusing”. The broadest reasonable interpretation of a “fusing” step would be the application of a fusing agent. In this case the HCl is a fusing agent and is applied to a metal nanowires as required by the claim. Furthermore, the specification defines chemical fusing as using gas phase or solution phase ionic inorganic compositions with halogen anions page 5 lines 6-7.  Accordingly, “fusing” occurs when the HCl is provided.

	Applicant also argues that making thinner nanowires does not fix LIU. This statement is directed towards the limitation requiring a degree of transmittance of visible light. As described in the rejection, LIU teaches a transparency of generally about 75% but further teaches transparency can be improved using smaller diameter nanowires. Applicant states they provided evidence that contrary to the teaching in LIU thinning nanowires does not “fix” LIU (result in higher transparency with the required sheet resistance). The examiner was unable to find evidence of the use of different diameter nanowires. To the contrary, the specification states that the diameters of nanowires should be less than 250nm. 
	Applicant further argues that the harsh treatment in LIU would destroy the nanowires in LIU if they were made smaller (inoperable modification). There is no evidence to support applicant’s assertion. The examiner further notes that using more narrow nanowires would be expected to exchange transparency for sheet resistance 
	Turning to the rejection over MAGDASSI and LIU, applicant argues that MAGDASSI reference is directed towards conductive traces of nanoparticles while LIU is directed towards nanowires dispersed throughout a sheet. However, the MAGDASSI reference is directed towards the deposition of conductive patterns generally and is not exclusively directed towards narrow traces. The reference states that patterns are made generally and that depending on the pattern desired, including full surface of the substrate [0063]-[0064]. Accordingly, both MAGDASSI and LIU are directed towards the fabrication of conductive films made from nanowires. 
	Applicant argues that the film in MAGDASSI cannot be made transparent because it incorporates silver. This assertion is not persuasive because LIU clearly teaches conductive films made from silver that have high transparency. Accordingly, the use of silver does not intrinsically render a non-transparent film. The examiner further notes that the nanoparticles in MAGDASSI are nanometric in diameter and micrometric in length [0052]. The rod-like particles are considered equivalent to nanowires in LIU and capable of the same conductivity and transparency. 
	Applicant points out that Fig. 5 in LIU shows the relationship between transmittance and conductivity. The examiner notes that Fig. 5 is demonstrating the effects of increasing the thickness of the deposited film. Applicant uses this evidence to show that the conductive film in MAGDASSI would not be transparent at all. The examiner notes that the single example in MAGDASSI is not indicative of the reference 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LIU et al. “Silver nanowire-based transparent, flexible, and conductive thin film” (Jan. 2011).
Regarding claims 11, 12, and 16-18
	LIU teaches a method of making a transparent conductive film abstract. The method includes depositing a suspension of metal nanoparticles onto a substrate and drying page 2 left column. The nanowires are then exposed to HCl vapor for 5-10 min page 2 right column.
	LIU discusses the HCl treatment in the Results and discussion section, specifically page 3 right column. The reference states that the treatment removes oxidation on the nanowire which allows improved contacts between nanowires. The process is applying the same vapor fusing agent to the same metal nanowires and is therefore considered to be fusing adjacent nanoparticles together.
	LIU teaches the HCl exposure step is for 5-10 minutes but does not teach a duration of about 4 minutes or less. However, reducing the time the HCl is exposed to metal nanowires is considered to be a discovery of optimal or workable ranges of the general conditions disclosed in the prior art, MPEP 2144.05.II.A. Therefore, changing the acid concentration or the time of exposure is therefore prima facie obvious.
page 5 left column. At the time of the invention it would have been prima facie obvious to one for ordinary skill in the art to increase transparency to a degree required by a particular electronic device by decreasing nanowire diameter. 
	LIU also teaches there is a relationship between film thickness (surface loading) and sheet resistance/transparency, Fig. 5. A thicker film blocks more light but lowers resistivity of the film. In combination with using smaller diameter nanowires, both the sheet resistance and the transparency can be improved. 
	The amount of nanowires used and the relative dimensions of the nanowires used are result effective variables that determine the sheet resistance and transparency of the final product. Changing the dimensions and loading of metal nanowires is considered to be a discovery of optimal or workable ranges of the general conditions disclosed in the prior art, MPEP 2144.05.II.A. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to change the loading and dimensions of nanowires to obtain a film with suitable properties for various electronic devices.
Regarding claim 13,
	LIU teaches the HCl exposure step is for 5-10 minutes but does not teach a duration of about 3 minutes or less. However, reducing the time the HCl is exposed to metal nanowires is considered to be a discovery of optimal or workable ranges of the general conditions disclosed in the prior art, MPEP 2144.05.II.A. Therefore, changing the acid concentration or the time of exposure is therefore prima facie obvious.
Regarding claim 15,
abstract.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LIU et al. “Silver nanowire-based transparent, flexible, and conductive thin film” (Jan. 2011) in view of MAGDASSI et al. (US 2012/0168684).
Regarding claim 14,
	LIU teaches a method of reducing the amount of oxides present on a nanowires and forming low resistance connections between nanowires. However, LIU uses silver nanowires and does not teach the use of other metals.
MAGDASSI teaches a method of forming a continuous network of sintered nanoparticles having high electrical conductivity [0039]. The nanoparticles can be rod-like particles (nanowires) [0052] and are made of metal [0056] including silver which is used in LIU. The fusing agent can be HCl [0057]. The reference further teaches that in addition to silver, other metals such as copper, gold, indium, tin, iron, platinum, titanium are used as the metal nanowires [0056]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to provide the HCl of LIU to other nanowires such as those described in MAGDASSI as a substitution of known metals that can have the amount of oxides reduced to improve electrical conductivity.
Claim 1-10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MAGDASSI et al. (US 2012/0168684) in view of LIU et al. “Silver nanowire-based transparent, flexible, and conductive thin film” (Jan. 2011).
Regarding claims 1, 2, 6, and 7,
	MAGDASSI teaches a method of forming a continuous network of sintered nanoparticles having high electrical conductivity [0039]. The sintering forms a network [0001]. The nanoparticles are provided in a solution and coated onto a substrate before evaporating the solvent [0042]. A sintering (fusing) agent is included in the composition or can be separately applied [0041]. The nanoparticles can be rod-like particles (nanowires) [0052] and are made of metal [0056] such as silver, copper, gold, indium, tin, iron, platinum, titanium. The sintering (fusing) agent can be HCl [0057].
	The MAGDASSI reference teaches the treatment of silver nanoparticles (nanowires) with an HCl sintering (fusing) agent but does not expressly teach the transmittance or sheet resistance of the film. However, LIU teaches a similar process of providing metal nanowires to a substrate and treating with HCl vapor. The resulting properties of the treated film of nanowires are generally about 75% but further teaches the transparency can be improved by using smaller diameter nanowires page 5 left column. At the time of the invention it would have been prima facie obvious to one for ordinary skill in the art to increase transparency of the film in MAGDASSI to a degree required by a particular electronic device by decreasing nanowire diameter. 
	In addition, LIU also teaches there is a relationship between film thickness (surface loading) and sheet resistance/transparency, Fig. 5. A thicker film blocks more light but lowers resistivity of the film. In combination with using smaller diameter nanowires, both the sheet resistance and the transparency can be improved. At the time of the invention it would have been prima facie obvious to change the thickness of the film in MAGDASSI to achieve a desired resistance/transparency.
Regarding claim 3,
	The examples show using NaCl as the sintering (fusing) agent at different concentrations that fall within the claimed range, [0096] and Table 1. The table further [0057].
Regarding claims 4 and 5,
	MAGDASSI teaches a two-step process of depositing nanoparticles and sintering agent [0041] in addition to mixing the nanoparticles and sintering agent together with a single deposition [0042].
Regarding claims 8-10,
The MAGDASSI reference teaches the treatment of silver nanoparticles (nanowires) with an HCl sintering (fusing) agent but does not expressly teach the transmittance, sheet resistance, or surface loading (thickness) of the film. However, LIU teaches a similar process of providing metal nanowires to a substrate and treating with HCl vapor. The resulting properties of the treated film of nanowires are generally about 75% but further teaches the transparency can be improved by using smaller diameter nanowires page 5 left column. At the time of the invention it would have been prima facie obvious to one for ordinary skill in the art to increase transparency of the film in MAGDASSI to a degree required by a particular electronic device by decreasing nanowire diameter. 
	In addition, LIU also teaches there is a relationship between film thickness (surface loading) and sheet resistance/transparency, Fig. 5. A thicker film blocks more light but lowers resistivity of the film. In combination with using smaller diameter nanowires, both the sheet resistance and the transparency can be improved. At the time of the invention it would have been prima facie obvious to change the thickness of the film in MAGDASSI to achieve a desired resistance/transparency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AUSTIN MURATA/Primary Examiner, Art Unit 1712